DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on November 25, 2020 has been fully considered.  The rejection is made final.  Claims 1-20 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Response to Arguments
Applicant’s arguments filed on November 25, 2020, with respect to claims 1, 3, 8, 9, 10, 18 and 20 have been fully considered and are persuasive.  The rejection of claims 1, 3, 8, 9, 10, 18 and 20 under 35 USC § 112(b) and 112 (f) imposed in the previous office action has been withdrawn because of the clarification and explanation by the Applicant.

Applicant's arguments filed November 25, 2020 have been fully considered.  But the following arguments are not persuasive:
In response to Applicant’s argument on pages17-20 that “The cites references do not disclose, teach, or suggest an asset matching engine configured to match digital assets and generate at least one output digital asset as claimed”, is acknowledged but not deemed to be persuasive. 	
It is noted that the features upon which applicant relies on (i.e., “asset matching engine 240 produces the output considering senders, recipients, and context information which includes among others: partner information, location, message history and tags which enable the dynamic allocation of a list of matching rules …, the conversational mode allows to apply a tree-like structure with the matching properties from the master digital asset as "root" and rules as "branches". The method how a "root" match selects the "branch" can be specified as, among others: randomly, using a round-robin system or based on selection formula applying properties values which might be modified depending on the user feedback engine 250. Matching rules specify the method to find output of digital asset(s) matches or "slave asset(s)".” as described In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Newell [0051] and Figs. 9-10 discloses that the story suggester requests that the smart asset selector (i.e., asset matching engine) compute the set of assets matching the rule set "Mother's Day Album" (i.e., matching digital asset "Mother's Day Album").  The smart asset selector in turn requests that the inference engine execute the associated rules, determining which assets satisfy the constraints specified by the rules and return the assets (i.e., generating output of at least one digital asset by matching digital assets).  Therefore, Newell discloses the above argued limitation of claims 1, 11 and 20.

In response to applicant’s argument on pages 30-33 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Newell and Shatz are analogous art and they both discloses audio, video electronic contents (i.e., digital assets).  Please see Newell, Abstract and Shatz, Abstract.  Also, Newell [0051] and Figs. 9-10 discloses that the story suggester requests that the smart asset selector (i.e., asset matching engine) compute the set of assets matching the rule set "Mother's Day Album" (i.e., matching digital asset "Mother's Day Album").  The smart asset selector in turn requests that the inference engine execute the associated rules, determining which assets satisfy the constraints specified by the rules and return the assets (i.e., generating output pf at least one digital asset by matching digital assets).  On the other Shatz, [0002], [0008], [0059], [0081-0082] and [0089] discloses that the content tracker (i.e., asset matching engine) determine, extract and matches digital media within a predetermined matching criterion and output the matching media (i.e., asset matching engine configured to match digital assets and generate at least one output digital asset).  Therefore, an ordinary skilled artisan would have been motivated to combine Newell’s system with the features of Shatz’s system to enhance digital media matching and to create an image product based on stored digital media (i.e., digital assets).  Also, combining Newell and Shatz will bring predictable outcome of automatically creating digital media product based on stored assets. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/544763. Although the claims at issue are not identical, they are not patentably distinct from each other as exemplary illustrated below:
Instant Application No. 16/237167
Copending Application 16/544763
1.    A system for creating and using an audio and visual asset matching platform, the system comprising:

a first interface configured to select at least one master digital asset;

a digital asset creation platform configured to create digital assets, the digital assets comprising at least one of text, audio, image, video, 3D/4D virtual environments, and animation files and metadata;

an asset matching engine configured to match digital assets and generate at least one output digital asset; and



















a user feedback engine configured to monitor and analyze behavior in response to receipt of at least one output digital asset and generate feedback metrics to improve the matching of the asset matching engine.
1.    (currently amended) A system for creating and using an audio and visual asset matching platform, the system comprising:

a first interface configured to select at least one master digital asset; 

a digital asset creation platform configured to create digital assets, the digital assets comprising at least one of text, audio, image, video, 3D/4D virtual environments, and animation files and metadata associated with the digital assets;

an asset matching engine configured to match digital asset and generate at least one output digital asset in an ordered array, wherein the asset matching engine is configured to:

apply a dynamic set of matching rules to the plurality of slave digital assets, the dynamic set of matching rules applied based on a user query, wherein a rule in the dynamic set of matching rules has a different level of importance in response to a first user query than in response to a second user query;
assign at least one numerical value associated with each of the matching rules to the plurality of slave digital assets, the numerical value based at least in part on the user query;
aggregate the at least one numerical value to determine a position within the ordered array for each output digital asset; and
deliver the output digital assets according to their respective positions in the ordered array; and

a user feedback engine configured to monitor and analyze user behavior in response to receipt of at least one output digital asset and generate feedback metrics to update the matching rules of the asset matching engine, and dynamically modify the ordered array based on the user behavior.

Table 1
As exemplarily illustrated in Table 1 above, both are directed to audio and video asset matching. Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in copending Application No. 16/544763 as the differences between them would not change the scope of the invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Independent claims 11 is substantially encompass the system recited in claim 1 and is also being rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent Application No. 16/544763.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/544763. Although the claims at issue are not identical, they are not patentably distinct from each other as exemplary illustrated below:
Instant Application No. 16/237167
Copending Application 16/544763
20. A system for creating and using an audio and visual asset matching platform, the system comprising:

a first interface configured to select at least one master digital asset;

a digital asset creation platform configured to create digital assets, the digital assets comprising at least one of text, audio, image, video, 3D/4D virtual environments, and animation files and metadata;

an audio clips creation module configured to clip songs into audio clips and tag the audio clips with categories of expression;

an asset matching engine configured to match digital assets and generate at least one output digital asset; and











a user feedback engine configured to monitor and analyze behavior in response to receipt of at least one output digital asset and generate feedback metrics to improve the matching of the asset matching engine.
1.    (currently amended) A system for creating and using an audio and visual asset matching platform, the system comprising:

a first interface configured to select at least one master digital asset; 

a digital asset creation platform configured to create digital assets, the digital assets comprising at least one of text, audio, image, video, 3D/4D virtual environments, and animation files and metadata associated with the digital assets;

an asset matching engine configured to match digital asset and generate at least one output digital asset in an ordered array, wherein the asset matching engine is configured to:

apply a dynamic set of matching rules to the plurality of slave digital assets, the dynamic set of matching rules applied based on a user query, wherein a rule in the dynamic set of matching rules has a different level of importance in response to a first user query than in response to a second user query;
assign at least one numerical value associated with each of the matching rules to the plurality of slave digital assets, the numerical value based at least in part on the user query;
aggregate the at least one numerical value to determine a position within the ordered array for each output digital asset; and
deliver the output digital assets according to their respective positions in the ordered array; and

a user feedback engine configured to monitor and analyze user behavior in response to receipt of at least one output digital asset and generate feedback metrics to update the matching rules of the asset matching engine, and dynamically modify the ordered array based on the user behavior.

3.    The system of claim 1, wherein the digital asset creation platform comprises an audio clips creation module configured to generate at least one audio clip asset, the generating comprising:
procure and prepare songs for clipping;
clip songs into audio clips;
add intelligence to the audio clips to create audio clip assets attach release elements to audio clip assets; and
distribute audio clip assets.

Table 2
As exemplarily illustrated in Table 2 above, both are directed to audio and video asset matching. Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in copending Application No. 16/544763 as the differences between them would not change the scope of the invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. (U.S. Patent Application Publication No. 2008/0306995 A1, hereinafter “Newell”, provided by the Applicant’s IDS) and in view of Brodie et al. (US Patent Application Publication No. 2016/0019298 A1, hereinafter “Brodie”, provided by the Applicant’s IDS).

Regarding claim 1, Newell teaches, a system for creating and using an audio and visual asset matching platform, the system comprising:
a first interface configured to select at least one master digital asset (Newell [0021] discloses that the top portion of the FIG. 116 shows an embodiment of the user interface components including an asset uploader 101 for uploading assets such as pictures, other images, graphics, music, etc.); 
a digital asset creation platform configured to create digital assets, the digital assets comprising at least one of text, audio, image, video, 3D/4D virtual environments, and animation files and metadata (Newell [0006] discloses that another preferred embodiment of the present invention is a method, software, and a programmed computer system for automatic story-creation from a collection of assets (still images, video, music, public content) utilizing prescribed template rules applied to the collection.  The template rules rely on metadata associated with the assets, personal profile and/or user preference data acquired from the user);
an asset matching engine configured to match digital assets and generate at least one output digital asset (Newell [0051] discloses that the story suggester requests that the smart asset selector compute the set of assets matching the rule set "Mother's Day Album." The smart asset selector in turn requests that the inference engine execute the associated rules, determining which assets satisfy the constraints specified by the rules) and 
Newell does not teach
a user feedback engine configured to monitor and analyze behavior in response to receipt of at least one output digital asset and generate feedback metrics to improve the matching of the asset matching engine. 
However, Brodie teaches 
a user feedback engine configured to monitor and analyze behavior in response to receipt of at least one output digital asset and generate feedback metrics to improve the matching of the asset matching engine (Brodie [0062] discloses that a user feedback mechanism may be provided, such as via a link, to allow the user to provide the media file manager with feedback that it can use to learn about the user's preference for media files and to implement changes to the ranking strategy used by the ranking module as a consequence.  The feedback may be positive or negative to allow the ranking module to aggregate feedback and leverage a machine learning module to correlate the types of user behaviors and social interactions that indicate importance to the particular user that provides the feedback)
Newell and Brodie teach features that are analogous art and they are directed to the same field of endeavor, such as digital media. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the instant application to incorporate the teaching of Newell to the Brodie’s system by adding the feature of user behavior feedback. One would have been motivated to do so to provide Newell’s system with enhanced user data related to digital media (Brodie [0045-0046], [0103], [0161]). 
Regarding claim 2, Newell as modified teaches, further comprising a database configured to store at least one of the following: digital assets, output digital assets, first user data, and second user data (Newell [0022-0023] discloses that in such a preferred embodiment, the asset store and the database will contain assets and information from multiple users. With reference to the front-end user interface, the user introduces selected assets into the system by activating the asset uploader.  This component then communicates with the server-side asset import component.  The asset import functions to store copies of the assets into the asset store and informs the system manager 107 that it has completed the upload.).
Regarding claim 10, Newell does not teach, wherein the user feedback engine is further configured to perform at least one of the following:
monitoring a number of times an output digital asset is shared and assigning the number of shares a value;
monitoring tagging categories for which more clicks have been received and assigning the tagging categories scores; and
monitoring reply times by receivers, types of replies, and number of replies.
However, Brodie teaches wherein the user feedback engine is further configured to perform at least one of the following:
monitoring a number of times an output digital asset is shared and assigning the number of shares a value (Brodie [0030]);
monitoring tagging categories for which more clicks have been received and assigning the tagging categories scores (Brodie [0030] discloses that user behavior data that is tracked by the behavior tracker for each user may include, without limitation, interactions with locally stored media files performed by specific users or groups of users, e.g., an amount of time individual media files have been viewed, a number of times or frequency that individual media files have been viewed, a number of times or frequency that individual media files have been opened, a number of times or frequency that individual media files have been "clicked" upon (as distinguished from opening the media file), a number of times or frequency that individual media files have been edited, an extent to which individual media files have been edited, time spent editing individual media files, a number of times or frequency that individual media files have been "zoomed in on" while being viewed, a number of times or frequency that individual media files have been shared, tags (e.g., names, keywords, ratings, etc.) added to the individual media files); and
monitoring reply times by receivers, types of replies, and number of replies (Brodie [0030]).
Newell and Brodie teach features that are analogous art and they are directed to the same field of endeavor, such as digital media. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the instant application to incorporate the teaching of Newell to the Brodie’s system by adding the feature of user behavior feedback. One would have been motivated to do so to provide Newell’s system with enhanced user data related to digital media (Brodie [0045-0046], [0103], [0161]).
Regarding claims 11 and 19, the system steps of claims 1 and 10 substantially encompass the method recited in claims 11 and 19.  Therefore, claims 11 and 19 are rejected for at least the same reason as claims 1 and 10 above.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. (U.S. Patent Application Publication No. 2008/0306995 A1, hereinafter “Newell”, provided by the Applicant’s IDS) and in view of Brodie et al. (US Patent Application Publication No. 2016/0019298 A1, hereinafter “Brodie”, provided by the Applicant’s IDS) and further in view of Shatz et al. (U.S. Patent Application Publication No. 2009/0083228 A1, hereinafter “Shatz”).

Regarding claim 20, Newell teaches, a system for creating and using an audio and visual asset matching platform, the system comprising:
a first interface configured to select at least one master digital asset (Newell [0021] discloses that the top portion of the FIG. 116 shows an embodiment of the user interface components including an asset uploader 101 for uploading assets such as pictures, other images, graphics, music, etc.); 
a digital asset creation platform configured to create digital assets, the digital assets comprising at least one of text, audio, image, video, 3D/4D virtual environments, and animation files and metadata (Newell [0006] discloses that another preferred embodiment of the present invention is a method, software, and a programmed computer system for automatic story-creation from a collection of assets (still images, video, music, public content) utilizing prescribed template rules applied to the collection.  The template rules rely on metadata associated with the assets, personal profile and/or user preference data acquired from the user);
an asset matching engine configured to match digital assets and generate at least one output digital asset (Newell [0051] discloses that the story suggester requests that the smart asset selector compute the set of assets matching the rule set "Mother's Day Album." The smart asset selector in turn requests that the inference engine execute the associated rules, determining which assets satisfy the constraints specified by the rules);
Newell does not teach
an audio clips creation module configured to clip songs into audio clips and tag the audio clips with categories of expression;
However, Shatz teaches
an audio clips creation module configured to clip songs into audio clips and tag the audio clips with categories of expression (Shatz [0165] discloses an item of audio content may undergo substantial deformation as it is transmitted and retransmitted over network, leading to changes in timing, bandwidth, gain and other properties of the audio data.  Shatz [0170-0172] discloses Cropping, particularly at the clip end, typically in order to meet size constraints);
Newell and Shatz teach features that are analogous art and they are directed to the same field of endeavor, such as digital media. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the instant application to incorporate the teaching of Newell to the Shatz’s system by adding the feature of matching audio media. Ordinary skilled artisan would have been motivated to do so to provide Newell’s system with enhanced digital media matching (Shatz, Abstract, [0002], [0059] and [0089]).
Newell and Shatz do not teach
a user feedback engine configured to monitor and analyze behavior in response to receipt of at least one output digital asset and generate feedback metrics to improve the matching of the asset matching engine. 
However, Brodie teaches 
a user feedback engine configured to monitor and analyze behavior in response to receipt of at least one output digital asset and generate feedback metrics to improve the matching of the asset matching engine (Brodie [0062] discloses that a user feedback mechanism may be provided, such as via a link, to allow the user to provide the media file manager with feedback that it can use to learn about the user's preference for media files and to implement changes to the ranking strategy used by the ranking module as a consequence.  The feedback may be positive or negative to allow the ranking module to aggregate feedback and leverage a machine learning module to correlate the types of user behaviors and social interactions that indicate importance to the particular user that provides the feedback)
Newell Brodie and Shatz teach features that are analogous art and they are directed to the same field of endeavor, such as digital media. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the instant application to incorporate the teaching of Newell as modified to the Brodie’s system by adding the feature of user behavior feedback. One would have been motivated to do so to provide Newell’s system with enhanced user data related to digital media (Brodie [0045-0046], [0103], [0161]).

Allowable Subject Matter
Claims 3, 8, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 4-7, 9, 13-16 and 18 those claims would be allowable by the virtue of their dependency on objected claims 3, 8, 12 and 17 respectively.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to all independent claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168